DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In view of the remarks filed 1 June 2022 the restriction has been withdrawn and claims 1-19 are being considered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 June 2020, 24 July 2020, and 6 August 2020 were filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Office.

Claim Rejections - 35 USC § 112
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1: The claim recites the limitation “applying a pressure of less than 20 gigapascals”. However, it is unclear if this pressure is in addition to atmospheric pressure or if atmospheric pressure reads on the limitation. For the purposes of further consideration atmospheric pressure was considered as applying pressure.
As to Claim 3: The claim recites the limitation “predefined property”. It is unclear what the desired properties are or how to tell if they would be met in any method step.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-13, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leonova et al. (Inorganic Materials, Vol. 39, No 3, 2003, pp266-270, from the IDS filed 22 June 2020, hereinafter referred to as “Leonova”).
	As to Claims 1, 5, 6, 11, 12, 13, 15 and 17-19: Leonova teaches a method for making Li3P from lithium metal and red phosphorous powder at high temperatures and atmospheric or high pressures (Experimental).
	As to Claim 4: Leonova teaches the method of claim 1 (supra). Leonova further teaches that the Li3P can have a cubic structure after a second heating and pressure step (Experimental).
	As to Claims 7-10: Leonova teaches the method of claim 6 (supra). Leonova further teaches that by having a second heating and pressure step at 4 GPa the compound transitions from a hexagonal structure to a cubic structure (Experimental).
	
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767